            Case 1:19-cv-01508-AWI-EPG Document 87 Filed 08/13/21 Page 1 of 2



 1

 2

 3

 4                             UNITED STATES DISTRICT COURT
 5                              EASTERN DISTRICT OF CALIFORNIA
 6

 7   L.C. CUNNINGHAM,                                 Case No. 1:19-cv-01508-AWI-EPG (PC)
 8                Plaintiff,                          ORDER ADOPTING FINDINGS AND
                                                      RECOMMENDATIONS
 9         v.
                                                      (ECF Nos. 72 & 83)
10   M. MARTINEZ, et al.,
11                Defendants.
12

13          L.C. Cunningham (“Plaintiff”) is a state prisoner proceeding pro se and in forma
14   pauperis in this civil rights action filed pursuant to 42 U.S.C. § 1983. The matter was referred
15   to a United States magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
16          On April 26, 2021, Plaintiff filed what the assigned magistrate judge construed as a
17   motion for an order under the All Writs Act. (ECF No. 72). On June 22, 2021, the assigned
18   magistrate judge entered findings and recommendations, recommending “that Plaintiff’s
19   motion for an order under the All Writs Act (ECF No. 72) be DENIED.” (ECF No. 83, p. 3).
20          The parties were provided an opportunity to file objections to the findings and
21   recommendations. While Plaintiff filed what appears to be a second reply in response to an
22   order from the assigned magistrate judge (ECF No. 84), Plaintiff did not object to the findings
23   and recommendations. Defendants did not object or otherwise respond to the findings and
24   recommendations.
25          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this
26   Court has conducted a de novo review of this case. Having carefully reviewed the entire file,
27   the Court finds the findings and recommendations to be supported by the record and proper
28   analysis.
                                                     1
          Case 1:19-cv-01508-AWI-EPG Document 87 Filed 08/13/21 Page 2 of 2



 1         Accordingly, IT IS HEREBY ORDERED that:
 2         1. The findings and recommendations issued by the magistrate judge on June 22, 2021
 3            (Doc. No. 83), are ADOPTED IN FULL; and
 4         2. Plaintiff’s motion for an order under the All Writs Act (Doc. No. 72) is DENIED.
 5
     IT IS SO ORDERED.
 6

 7   Dated: August 13, 2021
                                              SENIOR DISTRICT JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                 2
